          Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 1 of 17            FILED
                                                                            2021 Jun-21 PM 05:11
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,     )
                                   )
                     Plaintiff,    )
                                   ) Civil Action File No.
                                   ) 2:18-cv-1534-KOB
     v.                            )
                                   )
CHUBB CUSTOM INSURANCE             )
COMPANY,                           )
                 Defendant.        )


                           PLAINTIFF’S EXHIBIT LIST




                                         1
             Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 2 of 17

N   N    I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U    D   ON              ON        E    E
T   M    E   OBJECTION       REOFFER   C    C   2:18-CV-01534-KOB Trial Date: 7/19/2021
    B    N   (if any)                  D.   E
O   E    T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R    I                             C    V               Gregory Brockwell, Jason Smith
F        F                             O    E
E        I                             N    D
R        E                             D.       DEFENDANT – Wayne Taylor, Michelle Sherman
E        D                                                  David Lee, Mark Hess
D                                      OR
                                                COURT – Honorable Karon Owen Bowdre
                                       L
                                       T
                                       D.       EXHIBIT LIST OF PLAINTIFF
             SUS O/R RES SUS O/R                                 DESCRIPTION
                                                6/12/95 - Warranty Deed to Haman, Inc.
    1


                                                Color picture before fire (all three buildings)
    2                                           (1 page)


                                                2 aerial photographs showing building and
    3                                           lot dimensions
    3A

                                                Diagram of all three (3) buildings and
    4                                           rooms
                                                Pre-Fire Ballroom pictures (3 photos)
    5


                                                WKFC Underwriting Manager’s Inspection
    6                                           form


                                                Post-fire pictures (8 photos)
    7


                                                Photo of fire scene (1 picture)
    8


                                                Chubb Custom Insurance Company
    9                                           Commercial Policy
    9A
                                                Appraisal Provision p. 9 policy
    10                                          4/15/14 - Perich – pictures




                                            2
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 3 of 17

N   N     I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E   2:18-CV-01534-KOB Trial Date: 7/19/2021
T   M     E   OBJECTION       REOFFER   C    C
    B     N   (if any)                  D.   E
O   E     T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V               Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.
                                                 DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                  David Lee, Mark Hess
D                                       OR
                                                 COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.       EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                 DESCRIPTION
                                                 4/15/14 - Lehman 20 pictures
    11


                                                 5/12/14 - Perich - Bushman pictures
    12                                           (pages 500-543)


                                                 9/26/14 - Perich - Bushman pictures
    13                                           (pages 544-580)


                                                 All pictures THG of the premises after the
    14                                           fire – (THG PX Bates 1-2264)


                                                 Reduced summary of THG fire pictures
    15                                           (THG PX 1-81)


                                                 Composite of current condition pictures
    16


                                                 Current premises photos
    17
    17A                                          Video of premises condition - Billy Hunt
                                                 5/13/ 14 - Email Perich
    18
                                                 5/14/14 - E-mail Perich to Horne (Belfor)
    19

                                                 5/14/14 – 6/6/14 – Perich correspondence
    20




                                             3
             Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 4 of 17

N   N    I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U    D   ON              ON        E    E
T   M    E   OBJECTION       REOFFER   C    C   2:18-CV-01534-KOB Trial Date: 7/19/2021
    B    N   (if any)                  D.   E
O   E    T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R    I                             C    V               Gregory Brockwell, Jason Smith
F        F                             O    E
E        I                             N    D
R        E                             D.       DEFENDANT – Wayne Taylor, Michelle Sherman
E        D                                                  David Lee, Mark Hess
D                                      OR
                                                COURT – Honorable Karon Owen Bowdre
                                       L
                                       T
                                       D.       EXHIBIT LIST OF PLAINTIFF
             SUS O/R RES SUS O/R                                 DESCRIPTION
                                                5/13/14 - EDT Fortenberry - File Opening
    21                                          Form
                                                5/30/14 - EDT Fortenberry - Report (11
    22                                          pages)


                                                5/30/14 - Evans Garment Restoration
    23                                          Invoice


                                                9/8/14 – Chubb’s Burrell email
    24


                                                9/22/14 - Perich letter to Visram
    25
                                                Undated York Services Hilliard to Jeremy
    26                                          Elliott




                                                9/22/14 – Letter Perich to Visram
    27


                                                9/22/14 - Letter Perich to Visram
    28

                                                10/1/14 -Email Perich to Elliott
    29

                                                SEA Report “Haman Smoke Damage
    30                                          Comparisons (5 pages)



                                            4
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 5 of 17

    N     I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
    U     D   ON              ON        E    E   2:18-CV-01534-KOB Trial Date: 7/19/2021
N   M     E   OBJECTION       REOFFER   C    C
O   B     N   (if any)                  D.   E
T   E     T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
    R     I                             C    V               Gregory Brockwell, Jason Smith
O         F                             O    E
F         I                             N    D
F         E                             D.
                                                 DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                  David Lee, Mark Hess
R                                       OR
E                                                COURT – Honorable Karon Owen Bowdre
D                                       L
                                        T
                                        D.       EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                 DESCRIPTION
                                                 10/14/14 – Jeremy Elliot to Hilliard re:
    31                                           Zarin

                                                 12/23/14 and 12/29/14 -Perich to Zarin
    32
                                                 12/29/14 - Email Perich to Visram
    33

                                                 1/29/15 – Howarth (THG Client
    34                                           Information Sheett)

    34A                                          Redacted THG Appraisal Agreement
                                                 1/29/15 – Complete Appraisal Employment
    35                                           Agreement THG
                                                 2/11/15 - THG Report – (Fire loss 3/22/14)
    36

    36A
                                                 THG Recap by Category – fire

    36B                                          Haman Structure Proof of Loss

    36C                                          6/2/21 – THG Updated Report (Fire loss
                                                 3/22/12
    36D                                          6/2/21 – THG Recapy by Category- Fire
                                                 2/9/15 - Zarin to Perich
    37
                                                 2/23/15 - Visram letter to Perich
    38
                                                 02/25/2015 Letter from Howarth to Perich
    39

    40                                           Howarth - Curriculum Vitae

                                             5
             Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 6 of 17

N   N    I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U    D   ON              ON        E    E
T   M    E   OBJECTION       REOFFER   C    C   2:18-CV-01534-KOB Trial Date: 7/19/2021
    B    N   (if any)                  D.   E
O   E    T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R    I                             C    V               Gregory Brockwell, Jason Smith
F        F                             O    E
E        I                             N    D
R        E                             D.       DEFENDANT – Wayne Taylor, Michelle Sherman
E        D                                                  David Lee, Mark Hess
D                                      OR
                                                COURT – Honorable Karon Owen Bowdre
                                       L
                                       T
                                       D.       EXHIBIT LIST OF PLAINTIFF
             SUS O/R RES SUS O/R                                 DESCRIPTION
                                                3/23/15 – Email from Perich to John/Jeremy
    41



                                                3/23/15 – Email from Howarth to Perich
    42


                                                3/24/15 – Letter from Perich to Howarth
    43

                                                3/25/15 Email from Howarth to Perich
    44


                                                04/16/15 Email from Perich to Howarth
    45
                                                4/16/15 -Email Perich to Bushman
    46
                                                04/17/15 -Email Howarth to Perich
    47


                                                04/17/15 Email from Perich to Howarth
    48


                                                Ala. Ins. Appraisal
    49


                                                4/17/2015 - YA Admin (Young) to
    50                                          Bushman, Lehman




                                            6
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 7 of 17

N   N     I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E   2:18-CV-01534-KOB Trial Date: 7/19/2021
T   M     E   OBJECTION       REOFFER   C    C
    B     N   (if any)                  D.   E
O   E     T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V               Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.
                                                 DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                  David Lee, Mark Hess
D                                       OR
                                                 COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.       EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                 DESCRIPTION
                                                 4/16/15 – Perich to Bushman
    51

    51A                                          Belfor – THG Comparison Young &
                                                 Associates

                                                 5/7/15 – File Note re: scope visit
    52


                                                 5/11/15 – Email Perich re: admits expansion
    53                                           joint issue
                                                 5/12/15 – File Note Koos to Perich re:
    54                                           increasing scope

                                                 5/13/15 -Bushman appraisal for Perich,
    55                                           Chubb ($523,477.01)

                                                 5/16/15 -Valuation reports – 5/6/15
    56

                                                 (Undated) File Note Perich to Jeremy/
    57                                           Hilliard
                                                 5/20/15 -Email Lehman to Bushman
    58
                                                 6/1/15 -Email Perich to Grandinetti and
    59                                           Howarth


                                                 7/17/15 -Email Howarth to Perich
    60




                                             7
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 8 of 17

N   N     I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E
T   M     E   OBJECTION       REOFFER   C    C   2:18-CV-01534-KOB Trial Date: 7/19/2021
    B     N   (if any)                  D.   E
O   E     T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V               Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.       DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                  David Lee, Mark Hess
D                                       OR
                                                 COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.       EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                 DESCRIPTION
                                                 7/17/15 – File note to Koos
    61


                                                 7/20/15 – File note Koos
    62


                                                 7/22/15 Email from Perich to Bushman
    63


                                                 7/22/15 – Email from Bushman to Perich
    64
                                                 7/22/15 - Perich to Howarth
    65


                                                 7/23/15 - Howarth to Perich
    66

    66A
                                                 7/25/15 - Bushman named appraiser

                                                 THG proposed three (3) umpires (2 pages)
    67



                                                 Dale Mullin curriculum vitae
    68
                                                 8/7/15 -Email Howarth to Bushman
    69

    69A                                          8/17/15 – Perich to Bushman


    70                                           7/29/15 – Email Perich to Howarth


                                             8
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 9 of 17

N   N     I   RULING          RULING    R    R   Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E   2:18-CV-01534-KOB Trial Date: 7/19/2021
T   M     E   OBJECTION       REOFFER   C    C
    B     N   (if any)                  D.   E
O   E     T                                  I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V               Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.
                                                 DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                  David Lee, Mark Hess
D                                       OR
                                                 COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.       EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                 DESCRIPTION
                                                 08/20/2015 Email
    71
                                                 Handwritten note Sarah Grandinetti
    72


                                                 8/7/15 -Visram letter to Perich
    73


                                                 Sarah Grandinetti – fire contents inventory
    74
                                                 Sarah Grandinetti – fire contents inventory
                                                 ($139,451.32)

    74A                                          Haman Proof of Loss contents
                                                 Sarah Grandinetti CV
    75


                                                 Arthur Grandinetti – CV
    76


                                                 8/10/15 –FBS Expert Report (18 pages)
    77

                                                 FBS Irmiter - Curriculum vitae (19 pages)
    78
                                                 FBS Irmiter – fire pictures – (IRM PX Bates
    79                                           1-128)
                                                 FBS Irmiter – picture of Black Mold-
    80                                           stachybotrys




                                             9
             Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 10 of 17

N   N    I    RULING         RULING     R    R    Haman, Inc. v. Chubb Custom Ins.
O   U    D    ON             ON         E    E
T   M    E    OBJECTION      REOFFER    C    C    2:18-CV-01534-KOB Trial Date: 7/19/2021
    B    N    (if any)                  D.   E
O   E    T                                   I    PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R    I                              C    V                Gregory Brockwell, Jason Smith
F        F                              O    E
E        I                              N    D
R        E                              D.        DEFENDANT – Wayne Taylor, Michelle Sherman
E        D                                                    David Lee, Mark Hess
D                                       OR
                                                  COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.        EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                  DESCRIPTION
                                                  FBS Irmiter – picture of Chaetomium
    81


                                                  FBS Irmiter – picture of Aspergillus and
    82                                            Penicillium


                                                  8/20/15 Email Perich to Bushman
    83


                                                  8/21/2015 – Email Howarth to Bushman
    84


                                                  8/21/15 – Declaration of Appraisers
    85


                                                  8/21/15 and 8/25/15 – Declaration of
    86                                            Appraisers



                                                  9/3/15 – Email Perich to Zarin
    87


                                                  9/10/15 – Zarin Visram letter to Perich
    88


                                                  Resend of 9/10/15 Zarin letter to Perich
    89

    90                                            10/1/15 – Email Howarth to Bushman


                                             10
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 11 of 17

N   N     I    RULING         RULING     R    R    Haman, Inc. v. Chubb Custom Ins.
O   U     D    ON             ON         E    E    2:18-CV-01534-KOB Trial Date: 7/19/2021
T   M     E    OBJECTION      REOFFER    C    C
    B     N    (if any)                  D.   E
O   E     T                                   I    PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                              C    V                Gregory Brockwell, Jason Smith
F         F                              O    E
E         I                              N    D
R         E                              D.
                                                   DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                    David Lee, Mark Hess
D                                        OR
                                                   COURT – Honorable Karon Owen Bowdre
                                         L
                                         T
                                         D.        EXHIBIT LIST OF PLAINTIFF
               SUS O/R RES SUS O/R                                  DESCRIPTION
                                                   10/21/15 – Email Howarth to Perich
    91
                                                   10/21/15 – Email Perich to Howarth
    92


                                                   10/22/15- Email Perich to Bushman
    93

                                                   10/22/15 – Email Perich to Bushman re:
    94                                             new, old contents claim

                                                   Allen Contents List
    95


                                                   10/26/15 – Email Perich to Bushman
    96
                                                   11/13/15 – Paden & Paden
    97

    97A                                            DANGER KEEP OUT SIGN


                                                   12/1/15 – Email Wade Bushman to Perich
    98
                                                   12/4/15 - Email Perich to Wade Bushman,
    99


                                                   12/18/15 – Reservation of Rights
    100




                                              11
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 12 of 17

N   N     I   RULING          RULING    R    R    Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E
T   M     E   OBJECTION       REOFFER   C    C    2:18-CV-01534-KOB Trial Date: 7/19/2021
    B     N   (if any)                  D.   E
O   E     T                                  I    PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V                Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.        DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                   David Lee, Mark Hess
D                                       OR
                                                  COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.        EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                   DESCRIPTION
                                                  York Payment Ledger
    101


                                                  12/18/15 – Letter Koos to Perich re: EUO
    102                                           and ROR – (2 pages)


                                                  Claims File – Notes
    103


                                                  Perich First Report – April 16, 2014
    104


                                                  Perich Second Report – May 23, 2014
    105


                                                  Perich Third Report – July 21, 2014
    106


                                                  Perich Fourth Report – September 2, 2014
    107
                                                  Perich Fifth Report – October 19, 2014
    108
                                                  Perich Sixth Report - November 26, 2014
    109


    110                                           Perich Seventh Report – December 26, 2014




                                             12
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 13 of 17

N   N     I   RULING          RULING    R    R    Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E    2:18-CV-01534-KOB Trial Date: 7/19/2021
T   M     E   OBJECTION       REOFFER   C    C
    B     N   (if any)                  D.   E
O   E     T                                  I    PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V                Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.
                                                  DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                   David Lee, Mark Hess
D                                       OR
                                                  COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.        EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                   DESCRIPTION
                                                  Perich Eighth Report – January 30, 2015
    111


                                                  Perich Ninth Report – March 9, 2015
    112


                                                  Perich Tenth Report – April 25, 2015
    113


                                                  Perich Eleventh Report – June 4, 2015
    114


                                                  Perich Twelfth Report – July 17, 2015
    115


                                                  Perich Thirteenth Report – August 21, 2015
    116


                                                  Perich Fourteenth Report – October 2, 2015
    117


                                                  Perich Fifteenth Report- November 19, 2015
    118
                                                  1/10/16 Email Perich to Wade Bushman
    119

                                                  1/11/16 -Email Howarth to Perich
    120




                                             13
               Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 14 of 17

N   N      I     RULING         RULING     R     R   Haman, Inc. v. Chubb Custom Ins.
O   U      D     ON             ON         E     E
T   M      E     OBJECTION      REOFFER    C     C   2:18-CV-01534-KOB Trial Date: 7/19/2021
    B      N     (if any)                  D.    E
O   E      T                                     I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R      I                               C     V               Gregory Brockwell, Jason Smith
F          F                               O     E
E          I                               N     D
R          E                               D.        DEFENDANT – Wayne Taylor, Michelle Sherman
E          D                                                     David Lee, Mark Hess
D                                          OR
                                                     COURT – Honorable Karon Owen Bowdre
                                           L
                                           T
                                           D.        EXHIBIT LIST OF PLAINTIFF
                 SUS O/R RES SUS O/R                                  DESCRIPTION
                                                     1/11/16 -Butler Law Firm letter to Zarin
    121


                                                     1/11/16 - Bushman to Howarth
    122


                                                     1/12/2016 - Email Perich, Wade Bushman
    123                                              and Koos


                                                     1/19/16 - Butler Law Firm letter to Zarin
    124


                                                     1/20/16 - Email Perich to Wade Bushman
    125


                                                     1/20/16 -Email Perich to Wade Bushman
    126                                              and Koos

                                                     1/25/16 – Koos to Perich
    127


                                                     1/27/16 Perich to Bushman
    128
    128A                                             1/30/16 Letter Bushman to Howarth
                                                     7/5/16 - Bushman to Luke Bowman
    129

    130                                              6/6/20 - Demolition estimate RC
                                                     Enterprises $457,500.00




                                                14
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 15 of 17

N   N     I     RULING         RULING     R     R   Haman, Inc. v. Chubb Custom Ins.
O   U     D     ON             ON         E     E   2:18-CV-01534-KOB Trial Date: 7/19/2021
T   M     E     OBJECTION      REOFFER    C     C
    B     N     (if any)                  D.    E
O   E     T                                     I   PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                               C     V               Gregory Brockwell, Jason Smith
F         F                               O     E
E         I                               N     D
R         E                               D.
                                                    DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                     David Lee, Mark Hess
D                                         OR
                                                    COURT – Honorable Karon Owen Bowdre
                                          L
                                          T
                                          D.        EXHIBIT LIST OF PLAINTIFF
                SUS O/R RES SUS O/R                                  DESCRIPTION
                                                    6/29/20 Demolition estimate Taco
    131                                             Stephens ($443,500.00)

                                                    6/23/20 Demolition estimate Wise
    132                                             Excavation ($448,476.97)

                                                    Wilburn p. 643, 644 (2 pages) -
    133                                             “Alabama”
                                                    Picture of Bushman
    134


                                                    Picture of Perich
    135


                                                    Howarth e-mails re: delays
    136


                                                    Summary of Expert Witness fees as of
    137                                             8/14/20

                                                    Partial Proof of Loss - Building
    138



                                                    Partial Proof of Loss - BPP Contents
    139


                                                    Fortenberry bills 5-30-2014 and 10/8/2015
    140                                             ($2,769.23 and $5,709.55)



                                               15
              Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 16 of 17

N   N     I   RULING          RULING    R    R    Haman, Inc. v. Chubb Custom Ins.
O   U     D   ON              ON        E    E
T   M     E   OBJECTION       REOFFER   C    C    2:18-CV-01534-KOB Trial Date: 7/19/2021
    B     N   (if any)                  D.   E
O   E     T                                  I    PLAINTIFF – Gary V. Conchin, Kennth B. Cole, Jr.
F   R     I                             C    V                Gregory Brockwell, Jason Smith
F         F                             O    E
E         I                             N    D
R         E                             D.        DEFENDANT – Wayne Taylor, Michelle Sherman
E         D                                                   David Lee, Mark Hess
D                                       OR
                                                  COURT – Honorable Karon Owen Bowdre
                                        L
                                        T
                                        D.        EXHIBIT LIST OF PLAINTIFF
              SUS O/R RES SUS O/R                                   DESCRIPTION
                                                  Wade Bushman billing 6/15/15-11/24/15
    141                                           ($25,520.15)

                                                  Steve Lehman billing – 6/12/15 – 1/13/16
    142                                           ($13,542.00)


                                                  Brent Perich billing – 9/28/14 – 9/20/16
    143                                           ($19,850.11)


                                                  Thomas Sumner billing – 12/8/15 – 2/16/16
    144                                           ($22,613.91)


                                                  Stuart Mintz billing – 2/17/16 ($3,987.05)
    145
                                                  Paul Defay billing - 10/31/14 ($4,176.88)
    146


                                                  Chubb, York Risk Services, Young &
    147                                           Associates diagram


                                                  BBMK estimate 5-20-14
    148
                                                  Belfor estimate 5-30-14
    149


    150                                           Brookstone estimate 7-14-14




                                             16
             Case 2:18-cv-01534-KOB Document 175 Filed 06/21/21 Page 17 of 17

                          Respectfully submitted this the 21st day of June, 2021.

                                              /s/ Gary V. Conchin
                                              Gary V. Conchin (ASB-1263-C56G)
                                              Attorney(s) for the Plaintiff
Gregory Brockwell, Esq.                       CONCHIN, COLE and JORDAN
Jason R. Smith, Esq.                          2404 Commerce Ct SW
2100 1st Ave. N., Ste. 300                    Huntsville, AL 35801
Birmingham, AL 35203                          (256)705-7777 (Phone)
greg@brockwellsmith.com                       (256)705-7778 (Fax)
jay@brockwellsmith.com                        gary@alainjurylaw.com


                                 CERTIFICATE OF SERVICE

       I certify that I have on the 21st day of June, 2021 served a true and correct copy of the
foregoing to counsel for all parties in this matter via electronic mail using the federal online
filing system for this District.

Michelle A. Sherman, Esq.                     Mark Hess, Esq.
Wayne D. Taylor, Esq.                         HAND, ARENDALL
MOZLEY, FINLAYSON                             2001 Park Place, N. Ste. 1200
and LOGGINS, LLP                              Birmingham, AL 35203
1050 Crown Pointe Pkwy., Ste. 1500            mhess@handarendall.com
Atlanta, GA 30338
msherman@mfllaw.com
wtaylor@mflaw.com

David A. Lee, Esq.
PARSONS, LEE & JULIANO, P.C.
600 Vestavia Parkway, Ste. 300
Birmingham, Alabama 35216
dlee@pljpc.com


                                              /s/ Gary V. ConchinU
                                              Gary V. Conchin (ASB-1263-C56G)




                                                 17
